McCay, J.
Jurors are disqualified for two classes of reasons: propter affectum, as when they are unfit to sit by reason of some affirmative fault, as interest, bias, infancy, etc.; and propter defectum, *254as when they are wanting in some qualification required by law, as residence, age, etc. The'objection here is, that the juror’s name was not on the jury list as made out by the commissioners, under the Act of 1869. Clearly this is a disqualification propter defectum. It is the want of a qualification prescribed by law. It does not appear but that the man is just as good a juryman for the party objecting as any other. This Court held in 19th Georgia, 614, 628, that objections to jurymen propter defectum must be made before trial. We see no reason to change the rule there laid down. If parties desire to have their 'cases tried by such jurymen only as are on the list, they must make the objection before the country has put itself to the trouble to try the case.
The fact that the party objecting was not informed of the want of qualification of the juryman does not help the case. With proper diligence he could have been informed. The list is on file, subject to the inspection of all, and it is his own want of diligence that kept him in the dark. ■
Judgment affirmed.